Per Curiam.

A summary proceeding based upon a certificate of eviction presupposes the landlord’s right thereto as having been established to the satisfaction of the Rent Administrator (83 Ridge St. Corp. v. Schnitzer, 199 Misc. 826). The court below should not have permitted a review of the evidence upon which the landlord had based its application for the certificate of eviction.
The record does not indicate that the landlord did not in fact desire tenant’s space for occupancy by a resident superin*192tendent and the verdict of the jury was contrary to the weight of the admissible evidence and should not be permitted to stand.
Tenant’s remedy is by way of application to the Bent Administrator for reconsideration based upon the alleged new facts.
The final order should be reversed, with $30 costs, and final order directed for landlord as prayed for in petition, with costs.
Hecht, Aurelio and Tilzer, JJ., concur .
Final order reversed, etc.